DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 12. A display device comprising:
a plurality of pixels grouped into a plurality of blocks, wherein the plurality of blocks is divided into a plurality of block rows extending in a first direction and arranged in a second direction and a plurality of block columns extending in the second direction and arranged in the first direction, each of the plurality of blocks includes two or more pixels of the plurality of pixels that are connected to a first power source line, and each of the plurality of pixels is assigned with a grayscale value in a range of grayscale values that is divided into a plurality of grayscale sections;
a first power source voltage adjuster selecting a reference block row among the plurality of block rows, and determining a magnitude of a first power source voltage supplied to the first power source line based on a number of blocks in the reference block row having a first grayscale section that is same as a maximum grayscale section of the reference block row; and
a second power source voltage adjuster selecting a reference block column among the plurality of block columns extending in the second direction and arranged in the first direction among the plurality of blocks, and determining the magnitude of the first power source voltage supplied to the first power source line based on a number of blocks in the reference block 
|	wherein the maximum grayscale section corresponds to a grayscale section that includes a largest grayscale value among the plurality of grayscale sections having a grayscale value ratio greater than a minimum ratio, and
wherein the first power source voltage adjuster comprises:
a maximum grayscale section and load value provider that provides the maximum grayscale section and a load value for each block among the plurality of blocks using grayscale values of an image frame;
a maximum grayscale block calculator that selects the reference block row among the plurality of block rows and calculates the number of blocks corresponding to the maximum grayscale section among the blocks in the reference block row;
a first memory including first lookup tables; and
a first switch selecting one of the first lookup tables in response to the number of blocks corresponding to the maximum grayscale section provided from the maximum grayscale block calculator.

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed for the reasons found in the Office action mailed 19 August 2021.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        03/08/2022